DETAILED ACTION
This new non-final office action will replace the 07/23/2021 non-final office action. The 07/23/2021 Office action inadvertently did not address the 04/26/2021 pending claim set.  This office action replaces the 07/23/2021 office action and address the 04/26/2021 pending claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6-7, 9, 11, 13-17 and 25-33 is/are rejected under 35. U.S.C. 102(a)(1) as being anticipated by Blumenfeld et al. (US 6,867,851, IDS) (Blumenfeld) and as evidenced by Edmond (Edmond Optics, 2007).
Regarding claim 6, Blumenfeld discloses a light energy exciter (abstract) comprising:
at least one light source (602) to emit excitation light rays (Fig. 19, col. 33, lines 26); and
a light pipe (654) homogenizing the excitation light and directing the excitation light toward a distal end of the light energy exciter, the light pipe comprising a light entrance surface and a light exit surface, the light pipe (654) receiving the excitation light rays from the at least one light source (602), wherein the light pipe is of tapered construction and comprises an increasing diameter, in a direction from the light entry surface of the light pipe to the light exit surface of the light pipe, throughout a length of the light pipe, the light pipe reflecting the excitation light so that light pipe exit light rays exiting the light exit surface of the light pipe define a diverging cone of light that diverges with respect to an optical axis of the light energy exciter (Fig. 19, col. 33, lines 32-36);
wherein the distal end of the light energy exciter is adapted for coupling with a detector assembly that comprises a detector surface (the top surface of 604 for holding 
Light pipes, also known as Homogenizing Rods, are Optical Components designed for any application that requires homogenized light. Light pipes utilize total internal reflection to homogenize non-uniform light sources, regardless of the light source’s spectral characteristics (see Edmund, page 1). Therefore, homogenizing the excitation light and directing the excitation light toward a distal end of the light energy exciter is the inherent property of the light pipe as disclosed by Blumenfeld (Fig. 19, col. 33, lines 32-36).
Regarding claim 30-31, Blumenfeld discloses a light energy exciter comprising:
at least one light source (602) to emit excitation light rays (Fig. 19, col. 33, lines 26); and
a light pipe (654) homogenizing the excitation light and directing the excitation light toward a distal end of the light energy exciter, the light pipe comprising a light entrance surface and a light exit surface, the light pipe (654) receiving the excitation light rays from the at least one light source (602), wherein the light pipe is of tapered construction and comprises an increasing diameter, in a direction from the light entry surface of the light pipe to the light exit surface of the light pipe, throughout a length of the light pipe, the light pipe reflecting the excitation light so that light pipe exit light rays exiting the light exit surface of the light pipe define a diverging cone of light that diverges with respect to an optical axis of the light energy exciter (Fig. 19, col. 33, lines 32-36);
wherein the distal end of the light energy exciter is adapted for coupling with a detector assembly that comprises a detector surface (top surface of 604 for holding the sample) for supporting biological or chemical samples (sample 612 may be comprised of fluorescing fluorophores on the surface of a microscope slide whose emitted light is directed toward light detector 608) (Fig. 19, col. 33, lines 52-55).
total internal reflection to homogenize non-uniform light sources, regardless of the light source’s spectral characteristics (see Edmund, page 1). Therefore, homogenizing the excitation light and directing the excitation light toward a distal end of the light energy exciter is the inherent property of the light pipe as disclosed by Blumenfeld (Fig. 19, col. 33, lines 32-36).
Regarding claim 7, Blumenfeld discloses that wherein the distal end of the light energy exciter comprises a shaped housing portion adapted for fitting into a correspondingly shaped housing portion of the detector assembly (col. 27, lines 55-61).
Regarding claim 9, Blumenfeld discloses that wherein the at least one light source comprises a light emitting diode that is surface coupled to the light entrance surface of the light pipe (col. 33, lines 26-29).
Regarding claim 11, Blumenfeld discloses that wherein the at least one light source comprises a first light emitting diode that is surface coupled to the light entrance surface of the light pipe, and a second light emitting diode that is surface coupled to the light entrance surface of the light pipe (col. 33, lines 26-35), the first light emitting diode to emit light in a first wavelength band, the second light emitting diode to emit light in a second wavelength band (col. 33, lines 26-29).
Regarding claim 13, Blumenfeld discloses wherein the exit light rays diverge at angles ranging from zero degrees to a maximum divergence angle in respect to a reference light ray extending from the light exit surface in a direction parallel to the optical axis, wherein the maximum divergence angle is less than about 60 degrees (collimation optics light pipe) (Fig. 19, col. 33, lines 33-34).
Regarding claim 14, Blumenfeld discloses that the light pipe reflecting the excitation light so that light pipe exit light rays exiting the light exit surface of the light pipe define a diverging cone of light that forms an angle with respect to an optical axis that is reduced relative to a diverging cone of light divergence angle formed without the tapered construction (Fig. 19, col. 33, lines 33-34).
Regarding claim 15, Blumenfeld discloses that wherein the light energy exciter comprises a lens that receives the excitation light from the light pipe and shapes light 
Regarding claim 16, Blumenfeld discloses that wherein the light energy exciter comprises a lens (616) that receives the excitation light from the light pipe (654) and shapes light rays of the excitation light so that excitation light rays exiting a light exit surface of the lens define a converging cone of light that converges toward an optical axis of the light energy exciter (Fig. 19, col. 33, lines 33-34), wherein the light exit rays exiting the lens converge at angles ranging from zero degrees to a maximum convergence angle in respect to a reference light ray extending from the light exit surface in a direction parallel to the optical axis, wherein the maximum divergence angle is an angle of less than about 60 degrees (Fig. 19, col. 33, lines 44-47).
Regarding claim 17, Blumenfeld discloses that wherein the at least one light source comprises a light emitting diode that is surface coupled to the light entrance surface of the light pipe (Fig. 19), wherein the light energy exciter comprises a lens (616) that receives the excitation light from the light pipe and shapes light rays of the excitation light so that light rays of the excitation light exiting the distal end of the light energy exciter define a converging cone of light that converges with respect to the optical axis of the light energy exciter (Fig. 19, col. 33, lines 35-37). Blumenfeld teaches the optical components (e.g. lens) may be made of glass (col. 28, line 5), and it would have been obvious to one of ordinary skill in the art as to select glass as the material for  the light pipe, because the selection is based on its suitability for the intended use.
Regarding claim 25, Blumenfeld discloses that wherein the at least one light source comprises a first light source that is surface coupled to the light entrance surface of the light pipe, and a second light source that is surface coupled to the light entrance surface of the light pipe (col. 33, lines 26-34).
Regarding claim 26, Blumenfeld discloses that wherein the exit light rays diverge at angles ranging from zero degrees to a maximum divergence angle in respect to a reference light ray extending from the light exit surface in a direction parallel to the optical axis (Fig. 19, col. 33, lines 33-34).

Regarding claim 28, Blumenfeld discloses that wherein the light energy exciter comprises a lens (616) that receives the excitation light from the light pipe and shapes light rays of the excitation light so that excitation light rays exiting a light exit surface of the lens define a converging cone of light (Fig. 19, col. 33, lines 33-34).
Regarding claim 29, Blumenfeld discloses that wherein the light energy exciter comprises one or more filters (656) to filter light at wavelengths longer than a cumulative emission band of wavelengths of the one or more light sources, and wherein the light energy exciter comprises folding optics folding the optical axis (Fig. 19, col. 31, 53-57; col. 33, lines 36-38).
Regarding claim 32, Blumenfeld discloses that wherein the light energy exciter comprises:
an imaging lens (616) disposed optically forward of the light pipe of tapered construction (Fig. 19, col. 33, lines 32-36);
wherein the imaging lens (616) receives light rays of the light pipe exit light rays exiting the light exit surface of the light pipe (654) of tapered construction (Fig. 19, col. 33, lines 32-36);
wherein the imaging lens is configured to project an image of an object at an object plane onto an image plane (Fig. 19, col. 33, Lines 32-36);
wherein the light energy exciter is configured so that the object at the object plane is defined by the light exit surface of the light pipe (654) of tapered construction (Fig. 19, col. 33, Lines 32-36);
wherein the light energy exciter is configured so that the imaging lens (616) configured to project the image of the object at the object plane onto the image plane (the top surface of 604 for holding sample) projects an image of the light exit surface of the light pipe (654) of tapered construction onto the image plane (Fig. 19); and

Light pipes, also known as Homogenizing Rods, are Optical Components designed for any application that requires homogenized light. Light pipes utilize total internal reflection to homogenize non-uniform light sources, regardless of the light source’s spectral characteristics (see Edmund, page 1). Therefore, homogenizing the excitation light and directing the excitation light toward a distal end of the light energy exciter is the inherent property of the light pipe as disclosed by Blumenfeld (Fig. 19, col. 33, lines 32-36).
Regarding claim 33, Blumenfeld discloses that wherein the light energy exciter comprises:
an imaging lens (616) disposed optically forward of the light pipe (654) of tapered construction having the increasing diameter throughout its length from its light entry to light exit surface (Fig. 19, col. 33, line 32-36);
wherein the imaging lens (616) receives diverging exit light rays of the light pipe (654) exit light rays exiting the light exit surface of the light pipe of tapered construction having the increasing diameter throughout its length from its light entry to light exit surface, which light pipe exit light rays define the diverging cone of light that diverges with respect to an optical axis of the light energy exciter (Fig. 19, col. 33, lines 32-36);
wherein the imaging lens (616) converges the exit light rays exiting the light pipe (654) of tapered construction having the increasing diameter throughout its length from its light entry to light exit surface to define a converging cone of light that converges toward an optical axis of the light energy exciter (Fig. 19, col. 33, lines 32-36);
wherein the imaging lens (616) is configured to focus an image of an object at an object plane onto an image plane (the top surface of 604 for holding sample) (Fig. 19);
wherein the light energy exciter is configured so that the object at the object plane is defined at a light exit surface of the light pipe (654) of tapered construction 
wherein the light energy exciter is configured so that the imaging lens (616) configured to focus the image of the object at the object plane onto the image plane (the top surface of 604 for holding sample) focuses an image of the light exit surface of the light pipe (654) of tapered construction having the increasing diameter throughout its length from its light entry to light exit surface onto the image plane (Fig. 19); and
wherein the image plane coincides with the detector surface (the surface for holding the sample) of the detector assembly so that the imaging lens configured to focus the image of the object at the object plane onto the image plane projects a focused image of the light exit surface of the light pipe of tapered construction having the increasing diameter throughout its length from its light entry to light exit surface onto the detector surface of the detector assembly (Fig. 19, col. 33, lines 52-55).
Light pipes, also known as Homogenizing Rods, are Optical Components designed for any application that requires homogenized light. Light pipes utilize total internal reflection to homogenize non-uniform light sources, regardless of the light source’s spectral characteristics (see Edmund, page 1). Therefore, homogenizing the excitation light and directing the excitation light toward a distal end of the light energy exciter is the inherent property of the light pipe as disclosed by Blumenfeld (Fig. 19, col. 33, lines 32-36).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenfeld et al. (US 6,847,851, IDS) (Blumenfeld) and as evidenced by Edmond (Edmond Optics, 2007) in view of Zhong et al. (US 2016/0356715, IDS) (Zhong).
Regarding claim 10, Blumenfeld discloses that wherein the at least one light source comprises first light sources (col. 33, lines 26-29), wherein the light pipe (616) receives excitation light rays from the light source (Fig. 19, col. 33, lines 32-34). Blumenfeld does not specifically disclose that wherein the at least one light source 
However, in the analogous art of light energy exciter, Zhong discloses that  wherein the light source comprises a second light source (par [0070]), and the light energy exciter comprises a second light pipe housed in a common housing with the light pipe, and wherein the second light pipe receives excitation light rays from the second light source, wherein the light pipe and the second light pipe propagate the excitation light rays emitted from the first light source and the second light source, respectively, and wherein the light energy exciter shapes the excitation light rays propagating, respectively, through the light pipe and the second light pipe to define first and second separate illumination patterns (Fig. 6-7, par [0087][0090]). At time before the filing it would have been obvious to one of ordinary skill in the art to duplicate the light source and light pipe, in order to obtain more sample images.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenfeld et al. (US 6,847,851, IDS) (Blumenfeld) and as evidenced by Edmond (Edmond Optics, 2007)
Regarding claim 34, Blumenfeld discloses that wherein the light energy exciter comprises:
an imaging lens (616) disposed optically forward of the light pipe (654) of tapered construction having the increasing diameter throughout its length from its light entry to light exit surface (Fig. 19, col. 33, lines 32-36);
wherein the imaging lens (616) receives diverging exit light rays of the light pipe (654) exit light rays exiting the light exit surface of the light pipe of tapered construction having the increasing diameter throughout its length from its light entry to light exit surface, which light pipe exit light rays define the diverging cone of light that diverges with respect to an optical axis of the light energy exciter (Fig. 19, col. 33, lines 32-36);

wherein the imaging lens (616) is configured to focus an image of an object at an object plane onto an image plane (the top surface of 604 for holding the sample) (Fig. 19, col. 33, lines 52-55);
wherein the light energy exciter is configured so that the object at the object plane is defined at a light exit surface of the light pipe (654) of tapered construction having the increasing diameter throughout its length from its light entry to light exit surface (Fig. 19);
wherein the light energy exciter is configured so that the imaging lens (616) configured to focus the image of the object at the object plane onto the image plane (the top surface of 604 for holding the sample) focuses an image of the light exit surface of the light pipe (654) of tapered construction having the increasing diameter throughout its length from its light entry to light exit surface onto the image plane (Fig. 19, col. 33, lines 52-55); and
wherein the image plane coincides with the detector surface (the top surface of 604 for holding the sample) of the detector assembly so that the imaging lens configured to focus the image of the object at the object plane onto the image plane projects a focused image of the light exit surface of the light pipe (654) of tapered construction having the increasing diameter throughout its length from its light entry to light exit surface onto the detector surface (the top surface of 604 for holding the sample) of the detector assembly (Fig. 19, col. 33, lines 52-55);
wherein the illumination pattern is defined by the focused image of the light exit surface of the light pipe (654) of tapered construction having the increasing diameter throughout its length from its light entry to light exit surface (Fig. 19, col. 33, lines 32-36);
Light pipes, also known as Homogenizing Rods, are Optical Components designed for any application that requires homogenized light. Light pipes utilize total internal reflection to homogenize non-uniform light sources, regardless of the light 
Blumenfeld does not specifically disclose that the light pipe exit surface is configured to have the same shape as the certain shape of the perimeter of the detector surface; wherein the light energy exciter is configured by the shape of the light exit surface matching the shape of the perimeter detector surface, and by a magnification of the imaging lens configured to focus the image of the object at the object plane, to project an illumination pattern onto the detector surface that matches a size and shape of the detector surface. However, since Blumenfeld teaches that the imaging lens is configure to focus the image of the object at the object plane, to project an illumination pattern onto the detector surface (Fig. 19, col. 33, lines 32-36), it would have been obvious to one of ordinary skill in the art to have light pipe exit surface being configured to have the same shape as the certain shape of the perimeter of the detector surface, wherein the light energy exciter is configured by the shape of the light exit surface matching the shape of the perimeter detector surface, and by a magnification of the imaging lens configured to focus the image of the object at the object plane, to project an illumination pattern onto the detector surface that matches a size and shape of the detector surface, in order to fully utilize the detector surface.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot in view of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797